DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on February 25, 2021 is acknowledged.  The traversal is on the ground(s) that the products of the claims form part of the processes claimed in Group I.  This argument has been considered, however, it is not found persuasive.  The technical feature is not a special technical feature because it does not make a contribution over the prior art.  See also prior art rejection set forth in this office action.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 25-31 and 36-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on February 25, 2021.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statements (dated February 25, 2021 and December 31, 2020 and October 12, 2020 and March 16, 2020 and March 11, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.

Claim Objections
6.	Claims 3-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	 Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Determining the scope and contents of the prior art
The reference teaches the chemical reaction:

    PNG
    media_image1.png
    239
    302
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    177
    256
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    306
    287
    media_image3.png
    Greyscale

(column 99).

The reference further teaches, generically, that the nitrogen protecting group can be chosen from different options that preferably is tert-butoxy carbonyl or benzyl.  Column 20.

Ascertaining the differences between the prior art and the claims at issue 
The difference between the prior art reaction and that of the instant claims is the nature of the protecting group:  tert-butoxy carbonyl (reference) vs. benzyl (instant claims).

Resolving the level of ordinary skill in the pertinent art - considering objective evidence present in the application indicating obviousness
The skilled artisan has the teaching and suggestion in the reference to practice the chemical reaction shown above more broadly, and beyond the specific embodiment provided:  ie. using tert-butoxy carbonyl as protecting group.  The motivation is the use alternate reagents which are equivalent.  The skilled artisan has a reasonable expectation of success that replacing the protecting group will result in a reaction and that reaction is what is instantly claimed.  Therefore, the prior art provides the teaching, suggestion and motivation to practice the claimed invention.  For this reason, the instant claims are found to be prima facie obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626